PER CURIAM.
Appellant-defendant Angelí seeks reversal of the conviction and one year sentence for unlawful possession of a central nervous system stimulant, entered in a non-jury trial. We reverse.
Appellant-defendant was arrested in May, 1970, after several plainclothes detectives entered, pursuant to a search warrant, the house where defendant and his wife lived. They observed a plastic bottle containing pills, and certain narcotic paraphernalia, on the bed in the bedroom, where defendant was standing. The parties stipulated at trial that the pills taken on the date of arrest, and upon which the prosecution was brought, were a central nervous system stimulant, under the trade name of “Desbutol.” Defendant testified in his own behalf, that his wife was being treated by a Dade County physician who had prescribed for her, and treated her with, “Desbutol.” The State offered no objection to the introduction of an empty pill bottle bearing a pharmacy label which indicated that it had been prepared under prescription by the physician in question *794for defendant’s wife. This evidence of the defendant stands uncontradicted.
The question to be determined on this appeal is whether the evidence was sufficient to establish the defendant’s guilt of the crime charged. On this appeal we must view the evidence and all inferences we may reasonably draw therefrom in the light most favorable to the conclusion of the trier of fact, but we must require that the evidence so viewed establish beyond a reasonable doubt the guilt of the defendant. We hold that the evidence fails to establish beyond a reasonable doubt that the defendant was guilty.
For the reason stated, the conviction and sentence are reversed.
Reversed.